--------------------------------------------------------------------------------

EXHIBIT 10.13


 
[Standard Form of Restricted Stock Agreement]
 
LINCOLN EDUCATIONAL SERVICES CORPORATION
2005 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT




Date of Award:   __________________
 
Participant:            __________________
 
Lincoln Educational Services Corporation (the “Company”) hereby grants the
Participant [_____] shares of restricted common stock of the Company (the
“Restricted Shares”), pursuant to the provisions of the Company’s 2005 Long-Term
Incentive Plan (the “Plan”).
 
This grant of the Restricted Shares shall be subject to the terms and conditions
of the Plan and this Award Agreement, including, but not limited to, the
transfer restrictions set forth in Section C hereof and the cancellation
provisions of Section B hereof.  The Plan provides a complete description of the
terms and conditions governing all Awards granted thereunder.  This Award
Agreement is subject to the terms and conditions of the Plan, as amended from
time to time, and to such rules and regulations as the Committee may adopt under
the Plan.  If there is any inconsistency between the Plan and this Award
Agreement, the Plan’s terms (or applicable rules and regulations of the
Committee) shall control and supersede and replace any terms of this Award
Agreement that conflict with the terms of the Plan.
 
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein.
 
 
(A)
Vesting Schedule.

 
 
(1)
Subject to the Participant’s continued employment with the Company and its
Subsidiaries (the “Company Group”), [ ____ ] of the Restricted Shares shall vest
on [ ____ ] (each, a “Vesting Date”).  Any fractional Restricted Shares
resulting from the application of the vesting schedule shall be aggregated and
the Restricted Shares resulting from such aggregation shall vest [ ____].

 
 
(2)
Upon vesting, the Restricted Shares shall no longer be subject to the transfer
restrictions pursuant to Section C or cancellation pursuant to Section B.

 
 
(B)
Termination of Employment and Change in Control.  Unless otherwise set forth in
an employment agreement between the Company and the Participant in effect as of
the Date of Grant, if, prior to a Vesting Date, the Participant’s employment
with the Company Group terminates for any reason, the unvested Restricted Shares
shall be cancelled immediately and the Participant shall immediately forfeit any
rights to the Restricted Shares; provided, however, that in accordance with
Section 6(c) of the Plan, the  Committee may elect, in its sole discretion,
prior to or in connection with such termination of employment, or upon a Change
in Control, to provide for the vesting and payment of some or all of the
Participant’s then outstanding Restricted Shares.

 
 
(C)
Transferability.  Pursuant to Section 12 of the Plan, the Restricted Shares are
not transferable other than by last will and testament or by the laws of descent
and distribution, and the Participant’s rights under this Award Agreement shall
be exercisable during the Participant’s lifetime by the Participant only.


 
 

--------------------------------------------------------------------------------

 
 
 
(D)
Rights as a Stockholder.  The Participant shall have, with respect to the
Restricted Shares, all the rights of a stockholder of the Company, including, if
applicable, the right to vote the Restricted Shares and to receive any
dividends, subject to the restrictions set forth in the Plan and this Award
Agreement.

 
 
 
(E)
Dividends and Distributions.  Any shares of Common Stock or other securities of
the Company received by the Participant as a result of a distribution to holders
of Restricted Shares or as a dividend on the Restricted Shares shall be subject
to the same restrictions as the related Restricted Shares, and all references to
Restricted Shares hereunder shall be deemed to include such shares of Common
Stock or other securities.

 
 
(F)
Share Certificates.  The certificate representing the shares of Common Stock
covered by the Restricted Shares shall be held in custody by the Company until
the restrictions thereon shall have lapsed.  As a condition of the award of
Restricted Shares, the Participant shall deliver to the Company a stock power,
endorsed in blank, relating to such shares of Common Stock.  The Committee may
cause a legend or legends to be put on the certificate to make appropriate
reference to such restrictions as the Committee may deem advisable under the
Plan or as may be required by the rules, regulations, and other requirements of
the Securities and Exchange Commission, any exchange that lists the shares of
Common Stock, and any applicable federal or state laws.

 
 
(G)
No Entitlements

 
 
(1)
The Restricted Shares are discretionary awards.  Neither this Award Agreement
nor the Plan confers on the Participant any right or entitlement to receive
compensation or bonus in any specific amount for any future fiscal year
(including, without limitation, any grants of future Awards under the Plan) and
do not impact in any way the Company Group’s determination of the amount, if
any, of the Participant’s compensation or bonus.  The Restricted Shares do not
constitute salary, wages, regular compensation, recurrent compensation or
contractual compensation for the year of grant or any later year and shall not
be included in, nor have any effect on, the determination of employment-related
rights or benefits under law or any employee benefit plan or similar arrangement
provided by the Company Group (including, without limitation, severance,
termination of employment and pension benefits), unless otherwise specifically
provided for under the terms of such plan or arrangement or by the Company
Group.  The benefits provided pursuant to the Restricted Shares are in no way
secured, guaranteed or warranted by Company Group.

 
 
(2)
The Restricted Shares are awarded to the Participant by virtue of the
Participant’s employment with, and services performed for, the Company
Group.  Neither this Award Agreement nor the Plan constitutes an employment
agreement.  Nothing in either this Award Agreement or the Plan shall modify the
terms of the Participant’s employment.

 
 
(3)
Subject to the terms of any applicable employment agreement, the Company
reserves the right to change the terms and conditions of the Participant’s
employment, including the division, subsidiary or department in which the
Participant is employed.  This Award Agreement, the Plan, the grant of
Restricted Shares, and/or any action taken or omitted to be taken under this
Award Agreement or the Plan shall not be deemed to create or confer on the
Participant any right to be retained in the employ of the Company Group, or to
interfere with or to limit in any way the right of the Company Group to
terminate the Participant’s employment at any time.  Moreover, the termination
of employment provisions set forth in Section (B) only apply to the treatment of
the Restricted Shares in the specified circumstances and shall not otherwise
affect the Participant’s employment relationship.  By accepting this Award
Agreement, the Participant waives any and all rights to compensation or damages
in consequence of the termination of the Participant’s office or employment for
any reason whatsoever insofar as those rights arise or may arise from the
Participant’s ceasing to have rights under, or be entitled to receive payment in
respect of, the Restricted Shares as a result of such termination, or from the
loss or diminution in value of such rights or entitlements.  This waiver applies
whether or not such termination amounts to a wrongful discharge or unfair
dismissal.


 
2

--------------------------------------------------------------------------------

 
 
 
(H)
Miscellaneous.

 
 
(1)
The Committee shall have the right to impose such restrictions on the Restricted
Shares as it deems necessary or advisable under applicable federal securities
laws, the rules and regulations of any stock exchange or market upon which such
Shares are then listed and/or traded, and/or under any blue sky or state
securities laws applicable to such Shares.  It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to administer the Plan and this Award Agreement, all of
which shall be binding upon the Participant.

 
 
(2)
The Board may, at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that no termination, amendment,
modification or suspension shall materially and adversely alter or impair the
rights of the Participant under this Award Agreement without the Participant’s
written consent.

 
 
(3)
Shares of restricted stock are not subject to Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”).  Notwithstanding the forgoing
or any provision of the Plan or this Award Agreement, if any provision of this
Award Agreement or the Plan contravenes Section 409A or could cause the
Participant to incur any tax, interest or penalties under Section 409A, the
Committee may, in its sole discretion and without the Participant’s consent,
modify such provision to (i) comply with, or avoid being subject to, Section
409A, or to avoid the incurrence of any taxes, interest and penalties under
Section 409A, and/or (ii) maintain, to the maximum extent practicable, the
original intent and economic benefit to the Participant of the applicable
provision without materially increasing the cost to the Company or contravening
the provisions of Section 409A.  This Section (H)(3) does not create an
obligation on the part of the Company to modify the Plan or this Award Agreement
and does not guarantee that the Restricted Shares will not be subject to taxes,
interest and penalties under Section 409A.

 
 
(4)
Vesting of the Restricted Shares shall be subject to the Participant satisfying
all applicable federal, state, local and foreign taxes (including the
Participant’s FICA obligation).  The Company shall have the power and the right
to (i) deduct or withhold from all amounts payable to the Participant in
connection with the Restricted Shares or otherwise, or (ii) require the
Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law.  Further, the Company may permit or require
the Participant to satisfy, in whole or in part, the tax obligations by
withholding Shares that would otherwise be received upon vesting of the
Restricted Shares.

 
 
(5)
This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or the Committee determines are
advisable.  The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his rights under this Award Agreement.

 
 
(6)
All obligations of the Company under the Plan and this Award Agreement, with
respect to the Restricted Shares, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 
 
(7)
To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.


 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Award Agreement has been executed by the Company by one
of its duly authorized officers as of the Date of Award.
 
 
 
LINCOLN EDUCATIONAL SERVICES CORPORATION        
By:
 
 
 
Name:
 
Title:

 
 
 4

--------------------------------------------------------------------------------